Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to preliminarily amended claim set of 10/3/2018.

Claims cancelled	1-20
Claims currently under consideration	1-20 


Priority
This application has a filing date of 10/03/2018 and is a 371 of PCT/EP2017/056373 03/17/2017.
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to document no. 16163734.3, filed 04/04/2016 in Europe.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-20 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheong et al (2016 Nature Communications 7:10934 doi: 10.1038/ncomms10934 -10 pages IDS entry 10/3/2018).
As in claim 14, Cheong et al disclose throughout the document and especially the last paragraph at p 2, a human B cell line comprising an expressed transgenic genomic DNA sequence inserted into an endogenous immunoglobulin locus comprised in said B cell. 
Furthermore appearing to read on claims 18 and 20, in figure 3, Cheong et al teach a plurality of mammalian B cells, wherein each member of said plurality of B cells comprises a transgenic genomic DNA sequence encoding a variant antibody and said transgenic genomic DNA sequence is inserted into an endogenous IgH locus of the B cell(s)  with each variant encoded by DNA less than 20 % different from such other variants.
The products of Cheong et al meet all of the structural limitations of the claimed product (see above) except for the product-by-process limitation (i.e., that the claimed cells are obtained in the manner of claim 1) and thus would either anticipate or render obvious the claimed cells.  See MPEP § 2113, “‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Here, Applicants’ claims are drawn to cell(s) (i.e., a product(s)), but are defined by method steps that produce the cell(s) and, as a result, represent product-by-process claims.  As such, the process limitations do not appear to provide any patentable weight to the claimed invention in accordance with MPEP § 2113 in so far as one of ordinary skill would expect the product to be the same no matter how it was synthesized and/or prepared.

Claim Rejections - 35 USC § 102

Claim(s) 1-20 are rejected under 35 U.S.C. 102(1) as anticipated by Gu et al (1993 Cell 3:1155-64) as evidenced by Cheong (2016 Nature Communications 7:10934 doi: 10.1038/ncomms10934 -10 pages IDS entry 10/3/2018)
Gu et al teach throughout the document and especially the introduction and figures 1 and 4, Cre-Lox gene targeting that includes steps of: providing a plurality of mammalian B cells, wherein each of said plurality of B cells comprises a transgenic genomic DNA sequence encoding a marker protein, wherein said transgenic genomic DNA sequence is inserted into an endogenous IgH immunoglobulin locus of the B cells, and wherein said transgenic genomic DNA sequence is amenable to cleavage by Cas9 (see Cheong abstract); replacing said transgenic genomic DNA sequence encoding said marker protein with a second transgenic DNA sequence encoding a protein of interest; sorting said B cells based on the presence or absence of said marker protein; and collecting B cells in which said marker protein has been deleted. The foregoing appears to read on claims 1,3,14,15 and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1a recites the limitation "said cell" (singular) in line 4.  There is insufficient antecedent basis for this limitation in the claim, rendering the metes and bounds uncertain.
Regarding twice in claim 1a as well as claims 3, 10,15 and 18 the term "particularly” or phrase “in particular” renders each of the claims indefinite because it is unclear whether the limitations following the phrase/term constitute the metes and bounds of the claim or not are part of the claimed invention.  See MPEP § 2173.05(d).
Claim(s) 18 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the metes and bounds uncertain are as follows.
Claim 18 recites “a variant of a protein or interest” (emphasis added) which does not make grammatical sense. For the purposes of this office action, the phrase has been interpreted as “a variant of a protein of interest”
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claims 1,15 and 18 are rejected as being indefinite as well.

Claim Objections
Claim 1 objected to because of the following informalities: the claim includes more than one period following a,b, respectively in lines 2, 8, etc., which is improper in accordance with MPEP 608.01(m).  Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




                                                                                                                                                                                                     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639